                  2:20-cv-02236-SEM-TSH # 15   Page 1 of 11
                                                                                    E-FILED
                                                  Tuesday, 21 September, 2021 02:22:47 PM
                                                               Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

HAROLD A. MYERS,                        )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 20-cv-2236
                                        )
IGC ILLINOIS, LLC,                      )
d/b/a VIPER MINE                        )
                                        )
     Defendant                          )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Dismiss

(d/e 7) filed by Defendant IGC Illinois, LLC (IGC). For the reasons

stated below, the Motion to Dismiss is GRANTED.

                           I. BACKGROUND

     Plaintiff Harold A. Myers filed his Complaint (d/e 1) in this

matter on August 18, 2020. The Complaint, which alleges one

count of employment discrimination based on race in violation of

Title VII of the Civil Rights Act of 1964, asserts that Plaintiff was

previously employed by IGC as a mining technician at IGC’s Viper

Mine in Williamsville, Illinois, that Plaintiff began working at the


                              Page 1 of 11
                2:20-cv-02236-SEM-TSH # 15   Page 2 of 11




Viper Mine on approximately March 15, 2015, and that Plaintiff,

was involuntarily terminated by IGC on September 21, 2018. The

Complaint further states that Plaintiff, who is white, timely filed a

charge of racial discrimination with the Equal Opportunity

Employment Commission (EEOC) and received a notice of right to

sue from the EEOC on May 21, 2020.

     In addition to the above facts, paragraphs 11–14 of the

Complaint assert the following conclusory statements:

           11. A similarly situated black employee who had
           engaged in comparable actions was not
           terminated nor was he disciplined.

           12. Had Myers been black his employment
           would not have been terminated and he would
           not have been disciplined.

           13. Myers' termination violates his rights under
           Title VII because he was discriminated against
           because of his race.

           14. As a result of IGC's actions, Myers has
           sustained both economic and noneconomic
           injuries.

     D/e 1, ¶¶ 11–14.

     On November 5, 2020, IGC moved to dismiss Plaintiff’s

Complaint, arguing that the Complaint relied on conclusory



                             Page 2 of 11
                 2:20-cv-02236-SEM-TSH # 15    Page 3 of 11




statements and recitals of the elements of Plaintiff’s cause of action

while failing to allege specific facts sufficient to state a facially

plausible claim to relief under the pleading standard set forth in

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.

Iqbal, 556 U.S. 662 (2009). See d/e 8, p. 1.

     On November 7, 2020, Plaintiff filed his Response (d/e 9) to

IGC’s Motion to Dismiss (d/e 7). Plaintiff asserts that Twombly and

Iqbal did not change the pleading standards applicable to a Title VII

employment discrimination case and that the standard articulated

in the pre-Twombly Supreme Court case Swierkiewicz v. Sorema

N.A., 534 U.S. 506 (2002) still applies. Under that standard,

Plaintiff claims, “a Title VII complaint ‘alleging (race) discrimination

need only aver that the employer instituted a (specified) adverse

employment action against the plaintiff on the basis of (race).’” D/e

9, pp. 2–3 (quoting Luevano v. Wal-Mart Stores, Inc., 722 F.3d

1014, 1028 (7th Cir. 2013). Therefore, Plaintiff argues, his

complaint, “while light on facts, is sufficient to state a plausible

claim.” Id., p. 3.




                               Page 3 of 11
                 2:20-cv-02236-SEM-TSH # 15   Page 4 of 11




                             II. ANALYSIS

     IGC’s Motion to Dismiss and Plaintiff’s response thereto

present a single legal question: what level of factual detail does a

Title VII employment discrimination plaintiff have to include in his

complaint to render his claim to relief “plausible” under the

Twombly/Iqbal pleading standard?

     Plaintiff cites Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014

(7th Cir. 2013), and Carlson v. CSX Transportation, Inc., 758 F.3d

819 (7th Cir. 2014) as support for the proposition that “the only

thing that a plaintiff need plead is that they were removed because

of their sex (or race as is the case here)” and that “[t]here are no

other requirements that need be plead.” D/e 9, pp. 2–3. However,

neither Luevano nor Carlson involved a complaint as “light on facts”

as Plaintiff’s concededly is. The plaintiff in Luevano was proceeding

pro se, but nevertheless included “two pages of handwritten detail”

alleging a number of facts relating to the nature and duration of the

alleged harassment that she had suffered at the hands of her

coworkers, the repeated complaints she had made to her

supervisor, and her supervisor’s resistance to and retaliation for her



                             Page 4 of 11
                 2:20-cv-02236-SEM-TSH # 15   Page 5 of 11




complaints. 722 F.3d at 1027. The Seventh Circuit declined to

decide whether this complaint was sufficient to state a claim that

the plaintiff’s co-worker had harassed her on the basis of her sex,

but found that, “under the lenient pleading standards for pro se

plaintiffs,” the complaint pled facts sufficient to state a claim

against the supervisor. In reaching this conclusion, the Seventh

Circuit acknowledged that “there is some unresolved tension

between” the relaxed pleading standard set forth in Swierkiewicz v.

Sorema N.A., 534 U.S. 506 (2002), and the more exacting

Twombly/Iqbal standard, and relied on the “considerably relaxed”

pleading standards for pro se plaintiffs to resolve that tension in

favor of the plaintiff under the facts present in Luevano.

     In Carlson, on the other hand, the Seventh Circuit

acknowledged that Twombly and Iqbal require a Title VII plaintiff to

include “enough details about the subject-matter of the case to

present a story that holds together.” 758 F.3d at 827. The Seventh

Circuit noted that the plaintiff in Carlson had exceeded the

minimum requirement of “a story that holds together” and had

bolstered her claims with a number of details regarding her



                             Page 5 of 11
                 2:20-cv-02236-SEM-TSH # 15    Page 6 of 11




employer’s shifting explanations for denying her positions and

instances of comparable male employees being treated better than

the plaintiff in certain specified ways. Id.

     Plaintiff Myers, unlike the plaintiff in Luevano, is ably

represented by an attorney with extensive experience in Title VII

reverse racism litigation. Furthermore, the plaintiffs in Luevano

and Carlson provided a relative wealth of detail, whereas Plaintiff

Myers’s Complaint is concededly bare-bones. In order to determine

whether the Complaint provides enough detail to present “a story

that holds together,” therefore, the Court will also compare the

Complaint to a few post-Iqbal discrimination complaints that were

dismissed as insufficiently detailed.

     In McCauley v. City of Chicago, 671 F.3d 611 (7th Cir. 2011),

the Seventh Circuit affirmed that, in analyzing the sufficiency of a

complaint under the Twombly/Iqbal plausibility standard, the court

accepts the well-pleaded facts in a complaint as true, but that “legal

conclusions and conclusory allegations merely reciting the elements

of the claim are not entitled to this presumption of truth.” 671 F.3d

at 616. The court also held that Twombly and Iqbal “require the



                             Page 6 of 11
                 2:20-cv-02236-SEM-TSH # 15   Page 7 of 11




plaintiff to ‘provid[e] some specific facts’ to support the legal claims

asserted in the complaint” and that, while the “degree of specificity

required is not easily quantified,” a plaintiff must provide “enough

details about the subject-matter of the case to present a story that

holds together.” Id. The Court then found that “once the legal

conclusions are disregarded, just one paragraph of factual

allegations remains” in the plaintiff’s complaint and found that this

one paragraph did not provide sufficient detail to state a facially

plausible equal protection claim. Id. at 618.

     McCauley involved a relatively complicated claim, and the level

of factual specificity required of a plaintiff “rises with the complexity

of the claim.” Id. at 617–618. But even relatively simple

employment discrimination claims like Plaintiff’s require more than

“[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements.” Iqbal, 556 U.S. at 678. In Sokn v.

Fieldcrest Community Unit School Dist. No. 8, No. 10-CV-1122,

2011 WL 2533793 (C.D. Ill. June 27, 2011), for example, this Court

dismissed a relatively simple Title VII discrimination complaint filed

by a female principal who alleged that the school district that had



                              Page 7 of 11
                 2:20-cv-02236-SEM-TSH # 15   Page 8 of 11




employed her discriminated against her by paying her less than her

male counterparts. Id. at *3. The court found that the plaintiff

failed to plead sufficient details to allow the reasonable inference

that her lower pay was solely the result of her being a woman,

where the plaintiff “only provided the salaries of all the other

principals in the District.” Id. at *5.

     In Walton v. First Merchants Bank, 772 F. App'x 349 (7th Cir.

2019), the Seventh Circuit encountered the situation presented by

the instant complaint: a relatively simple race discrimination claim,

unsupported by any factual details that could render the claim

plausible. The plaintiff in Walton was black, and she claimed that

her bank had discriminated against her on the basis of her race in

violation of the Equal Credit Opportunity Act by wrongfully closing

her accounts, not allowing her to make deposits or withdraw funds,

and failing to apply her loan payments. Walton, 772 Fed App’x at

349–50. The plaintiff then conclusorily alleged that her bank “ha[d]

not treated White Customers in the same manner they have treated

Black customers when it comes to Equal Credit Opportunities.” Id.

The Seventh Circuit, citing Carlson, acknowledged that “plaintiffs



                              Page 8 of 11
                 2:20-cv-02236-SEM-TSH # 15    Page 9 of 11




alleging race discrimination need not provide great detail to state a

claim” but held that the “even though the burden was not high,

Walton’s complaint fell short.” Id. at 350. The court observed that

“nothing in [the plaintiff’s] complaint renders it plausible that the

problems she encountered resulted from race discrimination,” that

“[s]he identifies no Bank employees . . . who acted in a

discriminatory manner,” and that “[h]er bare statements that the

alleged customer-service failures were ‘clear’ discrimination are

insufficient.” Id. at 350–51.

     Here, as in Sokn and Walton, Plaintiff’s complaint does not

clear the low bar that confronts every plaintiff alleging a simple

employment discrimination claim. Plaintiff’s story does not hold

together because he provides only the bare statement that he was

fired for being white, without identifying any specific IGC employee

who acted in a discriminatory manner towards him or any specific

statement or policy of IGC that led Plaintiff to believe that his race

played a part in his termination. Plaintiff’s Complaint contains no

detail whatsoever regarding the circumstances surrounding

Plaintiff’s termination, instead stating the name of Plaintiff’s



                                Page 9 of 11
                2:20-cv-02236-SEM-TSH # 15   Page 10 of 11




employer, Plaintiff’s position, his race, and the date of his

termination and then simply reciting the elements of Plaintiff’s

cause of action and a few extraneous legal conclusions. Plaintiff

states that “[a] similarly situated black employee who had engaged

in comparable actions was not terminated nor was he disciplined”

but provides no information as to who the similarly situated black

employee was or what actions of Plaintiff the black employee’s

actions are comparable to. Furthermore, Plaintiff does not allege

that he was performing his job in a satisfactory manner prior to his

termination.

     As in McCauley, excising the legal conclusions and conclusory

statements from Plaintiff’s Complaint leaves only a short

paragraph’s worth of factual allegations. Taken together, these

facts are insufficient to render plausible the inference that Plaintiff

was fired because he was white. Plaintiff’s Complaint will,

therefore, be dismissed without prejudice. Plaintiff will have an

opportunity to amend his complaint to include specific facts

sufficient to support a reasonable inference that he was fired

because of his race.



                             Page 10 of 11
                2:20-cv-02236-SEM-TSH # 15   Page 11 of 11




                          IV. CONCLUSION

     For the reasons stated above, Defendant IGC Illinois, LLC’s

Motion to Dismiss (d/e 7) is GRANTED. Plaintiff’s Complaint

(d/e 1) is DISMISSED WITHOUT PREJUDICE for failure to state a

claim. Plaintiff may file an amended complaint no later than

October 6, 2021. If Plaintiff does not file an amended complaint by

that date, Plaintiff’s action will be dismissed with prejudice.



ENTERED: September 21, 2021

FOR THE COURT:
                           /s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 11 of 11
